 

Exhibit 10.3

 

[tm2024255d1_ex10-3img001.jpg]

 

This NOTICE OF GRANT, dated as of [DATE], 2020 (the "Date of Grant"), is
delivered by Rite Aid Corporation (the "Company") to [NAME] ("you"). Capitalized
terms not defined herein shall have the meanings ascribed to them in the Rite
Aid Corporation 2020 Omnibus Equity Plan (the "Plan"). This Notice of Grant
evidences the awards made under Section 1 (collectively, the "Award"). Your
Award will post to your Plan brokerage account no later than [DATE], 2020.

  

Award

  

·Restricted Stock Units

    Number of Shares: XX,XXX     Vesting Schedule: [100% vested on Date of
Grant]

  

[Your Restricted Stock Units shall be fully vested as of the Date of Grant and
shall be settled in shares of Company Stock upon your separation from service
from the Company for any reason.]

  

1

 



 

Certain Terms and Conditions

  

Adjustment

 

Upon the occurrence of a change in capitalization as described in Section 3(c)
of the Plan, the Committee shall, in its sole and absolute discretion, make
adjustments in the number and kind of shares of stock that may be issued under
the Award.

 

Entire Agreement; Governing Law

 

The Plan is incorporated herein by reference. The Plan and this Notice of Grant
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements between you and the Company with respect to the subject matter
hereof, and may not be modified except by means of a writing signed by you and
the Company. If there is a conflict between the terms and conditions of the Plan
and the terms and conditions of this Notice of Grant, the terms and conditions
of the Plan shall govern. This Notice of Grant shall be construed and
administered in accordance with the laws of the State of Delaware without
reference to its principles of conflicts of law.

 

No Guarantee of Continued Service

 

You acknowledge and agree that this Notice of Grant and the transactions
contemplated hereunder do not constitute an express or implied promise of
continued engagement as a service provider to the Company for any period and
shall not interfere with your right or the Company's right to terminate your
service with the Company at any time for any reason.

 

Taxes

 

In general, for Federal tax purposes, you will not recognize any income upon the
grant of the Restricted Stock Units. You will generally recognize ordinary
income on the date that the shares of Company Stock are delivered to you upon
your separation from service, in an amount equal to the fair market value of
such shares on such date, less any amount paid for the shares. You and not the
Company are responsible for any taxes incurred in connection with the delivery
of the shares.

 

At the time you recognize ordinary income, the Company generally will be
entitled to a tax deduction in the same amount. Generally, upon a sale or other
disposition of underlying shares with respect to which you have recognized
ordinary income, you will recognize capital gain or loss in an amount equal to
the difference between the amount realized on such sale or other disposition and
your basis in such shares.

 

The foregoing summary is based upon present federal income tax laws and
regulations and does not intend to be a complete description of the federal
income tax consequences applicable to you or the Company. This summary does not
cover any federal employment tax consequences or any foreign, state, local,
estate and gift, or other tax consequences to you or the Company. You are
encouraged to consult with your tax advisor regarding the tax consequences of
the Award and your participation in the Plan.

 



2

 

 

Successors and Assigns

 

The terms of this Notice of Grant shall be binding upon you and your heirs,
executors, administrators, personal representatives, assignees and successors in
interest, and upon the Company and its successors and assignees, subject to the
terms of the Plan.

 

You and the Company agree that this Award is granted under and governed by the
terms and conditions of the Plan and this Notice of Grant. You acknowledge that
you have reviewed the Plan and this Notice of Grant and fully understand all
provisions of the Plan and this Notice of Grant. You hereby agree to accept as
binding, conclusive and final all decisions or interpretations of the Committee
upon any questions relating to the Plan and this Notice of Grant.

 

Plan Information and Required Disclosures for Plan Participants

 

A copy of the Rite Aid Corporation 2020 Omnibus Equity Plan and the Plan
Prospectus can be accessed through your E*Trade account. You can request a copy
of the Plan Prospectus at no charge from the Plan Administrator, at 30 Hunter
Lane, Camp Hill, PA 17011.

 



3

